Citation Nr: 1242899	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  09-06 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for cold injury residuals of the right lower extremity.  

2.  Entitlement to an initial rating in excess of 30 percent for cold injury residuals of the left lower extremity.  

3.  Entitlement to an initial rating in excess of 20 percent for cold injury residuals of the right upper extremity.  

4.  Entitlement to an initial rating in excess of 20 percent, prior to June 29, 2011, and 30 percent thereafter, for cold injury residuals of the left upper extremity.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to October 1955.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

In an October 2009 Decision Review Officer (DRO) decision, the RO increased the disability evaluations for the Veteran's service-connected residuals, cold injury, right upper extremity and left upper extremity to 20 percent disabling, each, effective September 2007.  Subsequently thereafter, in an October 2012 rating decision, the RO increased the disability evaluations for the Veteran's service-connected residuals, cold injury, left lower extremity and right lower extremity to 30 percent disabling, each, effective September 2007.  Finally, in a November 2, 2012 rating decision, the RO increased the disability evaluation for the Veteran's service-connected residuals, cold injury, left upper extremity to 30 percent disabling, effective June 2011.  The Veteran was advised of the above grants increased ratings; however, he did not withdraw his appeal.  In AB v. Brown, 6 Vet. App. 35 (1993), the U.S. Court of Appeals for Veterans Claims (Court) held that, on a claim for an original or increased rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  Thus, this appeal continues.  

In September 2009, the Veteran testified at a personal hearing before a Decision Review Officer (DRO).  A copy of the transcript is of record.  
In January 2011, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.  

In September 2010 and June 2011, the Board remanded the claims for additional development and adjudicative action.  The case was returned to the Board for further appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

When this matter was initially before the Board in June 2011, a remand was ordered.  Specifically, it was instructed that a VA examination be warranted to determine the current symptomatology and severity of the Veteran's service-connected cold injury residuals of the bilateral upper and lower extremities.  Specifically, it was requested that the claims file be made available to the examiner for review, and the examiner should comment on the Veteran's current level of social and occupational impairment due to his service-connected cold injury residuals.  

Per the Board's June 2011 remand instructions, the Veteran was scheduled for a VA examination in June 2011.  However, a review of the examination report reveals that it is inadequate to render a decision for the claims on appeal.  First, the VA examiner indicated that the Veteran's claims file was not available for review.  Second, the VA examiner failed to comment on the Veteran's current level of social and occupational impairment due to the Veteran's service-connected disabilities.  See the June 2011 VA examination report.  

In order to address the deficiencies associated with the June 2011 VA examination report, the Board finds that an additional VA examination is necessary.  The Court of Appeals for Veteran Claims (Court) has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  As such, the Veteran must be provided a new VA examination to determine whether the current severity of his service-connected cold injury residuals of the bilateral upper and lower extremities.  See also, Stegall v. West, 11 Vet. App. 268, 271 (1998) (A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  

The Board notes that since the disposition of the service-connected residuals, cold injury of the bilateral upper and lower extremities could have a significant impact upon the Veteran's TDIU claim; this later claim is inextricably intertwined and it is appropriate to defer consideration of this claim until the development requested is complete.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The Veteran should be scheduled for an appropriate VA examination to determine the current nature and severity of his service-connected cold injury residuals of the bilateral upper and lower extremities.  In addition, to a thorough examination, the examiner is asked to specifically comment on the Veteran's current level of social and occupational impairment due to his service-connected cold injury residuals of the bilateral upper and lower extremities.  It is imperative that this remand and the claims file be made available to the examiner in connection with the examination.  

2.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.  See 38 C.F.R. § 4.2 (2012); see also Stegall v. West, 11 Vet. App. 268 (1998). 

3.  Thereafter, the RO should readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the appellant should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



